Citation Nr: 1501390	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-27 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan.


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on July 7, 2011.

REPRESENTATION

Appellant represented by:   Linda Rupp  	


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1987 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision issued by the Department of Veterans' Affairs Medical Center (VAMC) in Battle Creek, Michigan.

A review of the Veteran's Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files were conducted.


FINDINGS OF FACT

1. The Veteran has no service-connected disabilities related to the condition he received care for.

2. The Veteran received medical treatment on July 7, 2011, at Sparrow Hospital, for primary symptoms of fluttering in head and eyes, chest cramps, and blurry vision. 

3. The services provided by Sparrow Hospital were not authorized in advance by VA.

4. The Veteran's symptoms at the time he presented at Sparrow Hospital on July 7, 2011, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

5. VA treatment facilities were not reasonably available for treatment of the symptoms.

CONCLUSION OF LAW

The criteria for payment of reimbursement of unauthorized medical expenses incurred in connection with treatment provided on July 7, 2011, at the Sparrow Hospital, have been met. 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130, 17.1000-17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reimbursement of Unauthorized Private Medical Expenses - In General

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2014). The Board will first address the provisions of 38 U.S.C.A. § 1728, and if necessary, discuss 38 U.S.C.A. § 1725, the Veterans Millennium Health Care and Benefits Act.

Under 38 U.S.C.A. § 1728 , VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met. Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care. 38 C.F.R. § 17.52.

The implementing regulations of 38 U.S.C.A. § 1728 provide that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical. 38 C.F.R. § 17.120.

For purposes of 38 U.S.C.A. § 1728 , the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary: (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until (a) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or (b) such time as a Department facility or other Federal facility accepts such transfer if (i) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer, and (ii) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility. 38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2014).
In order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

Merits of the Claim 

As a preliminary matter, the Board notes that in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA. See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.
Here, neither the Veteran, nor the Claimant, have alleged, and the evidence does not show, that he sought and received prior authorization from VA for the treatment he received on July 7, 2011 at Sparrow Hospital, nor was there an application for authorization made to VA within 72 hours of the services rendered. See Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature). In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at Sparrow Hospital on July 7, 2011.

As a result, without prior authorization, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses. The Veteran does not contend that his July 7, 2011 treatment was for a service-connected disability. The record clearly shows that service connection has not been established for this condition, however, the Veteran has been found to have a total disability that is permanent in nature; thus, the criteria for payment under 38 U.S.C.A. § 1728 are met.

As stated above, to be eligible for reimbursement under these provisions, the Veteran must satisfy all conditions listed previously. The Board finds that the present claim fulfills all three factors laid out in 38 U.S.C.A. § 1728, and the Claimant's claim for medical reimbursement is granted.  

The claim in this case has been denied by the VA based on the following two accounts: first, because it has been determined that a medical emergency was not present; and second, that, in turn, a VA treatment was feasibly available. As such, the Veteran would have to be found to have treatment for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. The Board will discuss these in turn. 

The conditions for an emergency are defined as follows:

The [medical services were] rendered in a medical emergency were of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. §§ 17.120(b), 17.1002(b). Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard. See Swinney v. Shinseki, 23 Vet. App. 257 (2009).

The Board finds that the condition in which the Veteran was in when he visited Sparrow Hospital on July 7, 2011, was emergent. The Board notes that the standard for determining an emergent condition that immediate medical attention is required is based on that of a "prudent layperson." In other words, the Board must view the surrounding circumstances of the Veteran's condition through the lens of the person not equipped with the medical knowledge, education and training of a doctor or nurse, or the foresight of after attained diagnosis, but the view of a layperson leading up to the incident. In this regard, the Board finds that in viewing the totality of the circumstances that lead up to the Veteran receiving care at Sparrow Hospital, the Veteran's condition was in fact an emergency that a prudent person would have sought immediate medical attention.    

The Board first points to the Veteran's symptoms. The Veteran reported to the emergency room that he was experiencing "fluttering in his head and eyes."  Although the Veteran stated that he had been experiencing these symptoms up to a week prior, he stated that it had increased in severity. See Sparrow Hospital Emergency Medical Records, July 7, 2011. The Veteran also reported that he had experienced chest cramps, a metal taste in his mouth, blurred vision and dizziness, and additionally reported that he was under a lot of stress lately. See Battle Creek VAMC Treatment Note, July 8, 2011. 

While the Veteran did in fact drive himself to the hospital, the hospital was only 5 minutes away from his home. The Board further points out that the time in which the Veteran sought care at nearly 11:00 pm at night, contributes to the conclusion that such care was emergent. The Board acknowledges that the tests conducted by the hospital returned negative including x-rays of the chest, CT scan and an EKG. On examination in the emergency room the Veteran showed no symptoms of fever, congestion, difficulty breathing, abnormal heart rate or rhythm, or any acute distress. However, the "prudent layperson" standard must be applied to the circumstances. Although an ad-hoc analysis of the medical data can confirm a non-emergent condition, the Veteran, as a layperson, cannot be expected to make such a determination. As such the Board finds that the circumstance qualifies as an emergent situation that a layperson would find life threatening to not seek out immediate care, and this element is met.  

With respect to the issue of whether a VA facility was feasibly available for care, the Board finds that in such an emergent circumstance a VA facility was not feasible. While the Board recognizes that the Veteran had experienced his symptoms for more than a week prior to July 7, 2011, the increased severity of the Veteran's condition on July 7, 2011, rendered VA facilities not feasible. The Board notes that in finding the Veteran's condition emergent, as set out above, the Veteran sought out the closest medical facility which was Sparrow Hospital which was only a 5 minute drive away from the Veteran's home. The Board points out that the VA facility in Battle Creek, of which the Veteran has sought treatment for other conditions before, was over an hour away driving distance from the Veteran's home. With an emergent condition with symptoms such as blurry vision and chest cramps, the Board finds that a VA medical facility was not feasible for the Veteran on July 7, 2011. 

Furthermore, the Board notes that as part of the Veteran's array of symptoms, was dizziness. Indeed, Sparrow Hospital eventually diagnosed the Veteran with acute dizziness. While this may not speak to the emergency of the situation, when viewed in totality with the severity of the medical condition the Veteran believed he was in, and the hour drive to the closest VA medical facility, in the middle of the night, the Board finds that any VA facility cannot be considered a reasonable option for the Veteran's medical needs. 

Given the findings made herein, there is a reasonable basis for payment or reimbursement of medical expenses incurred in connection with treatment provided on July 7, 2011, at Sparrow Hospital under 38 U.S.C.A. § 1728. Therefore, in resolving all reasonable doubt in the Veteran's favor the claim is granted. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on July 7, 2011, at Sparrow Hospital, is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


